Citation Nr: 1424078	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to a lumbar spine disability. 

3.  Entitlement to service connection for a right leg disability, to include as secondary to a lumbar spine or right hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969.  This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an August 2005 rating decision issued by the Regional Office (RO) in Augusta, Georgia.  

It was remanded by the Board in January 2010, September 2011, and November 2013, and has now been returned to the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2010 hearing held at the RO.

The issue of entitlement to service connection for a right leg disability to include as secondarily related to the low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's 1965 enlistment examination was normal, and he is presumed to have been in sound condition at the time of his entry to active service.

2.  The evidence is at least in equipoise as to whether a lumbar spine disability was incurred in service.

3.  The evidence is at least in equipoise as to whether a hip disability was incurred in service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2013 the diagnoses were of lumbar degenerative disk disease and degenerative joint disease of the lumbar spine, evident on X-rays in 2010, thoracic compression fracture, T12, evident on spine X-rays, and degenerative joint disease of the hips seen on a pelvic X-ray.  The Veteran reported experiencing consistent low back pain since an injury in service in 1966 when he was unloading a box train, with worsening pain over time.  

Although the examiner opined that it was less likely than not that the Veteran's condition was proximately due to or the result of the Veteran's service-connected condition, the opinion was not clearly supported.  Rather, the examiner reasoned that the Veteran had "some" service connection (service aggravated wear and tear) from four years in service and a deployment to Vietnam.  He opined that approximately 10 percent of the total wear and tear on the Veteran's lumbar spine and hip disability came from this service.  This is a positive nexus opinion in that the examiner is indicating that wear and tear leading to the degenerative disk and degenerative joint disease of the lumbar spine, and degenerative joint disease of the right hip came from the Veteran's service, regardless of the percentage he assigned to the total amount of such disability.  Such opinion was provided following a complete examination, thorough record review, consideration of the Veteran's history, and influenced by the examiner's own service as an orthopedic surgeon and deployments.  

The Board has considered the medical and lay evidence of record.  An equipoise of the evidence suggests that the Veteran has current lumbar spine and hip disabilities that are etiologically related to service, such that all reasonable doubt is resolved in the Veteran's favor.  Therefore, entitlement to service connection for these disabilities is warranted. 


ORDER

Service connection for a lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for a right hip disability is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The December 2013 examination did not adequately indicate whether or not there is a right leg disability, and whether this is caused by or incurred in service, or caused or worsened by the lumbar spine disability.  It did state that some of the right lateral thigh pain came from the right hip joint; however, pain alone is not a disability.

In light of the award of service connection for lumbar spine and right hip disabilities, the Board finds that another VA examination should be obtained.  The examiner is specifically requested to address the nature and etiology of any right leg disability. 

While on remand, the most recent VA treatment records not yet associated with the claim should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA records, to include from the VA Medical Center in Augusta, since 2011.  Any records obtained or responses received should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination regarding the nature and etiology of a right leg disability (as opposed to radiating pain from his low back).  Provide the examiner with a copy of this remand and access to the Veteran's electronic file.  All indicated test and studies should be completed.  

The examiner should opine as to whether it is at least as likely as not that any diagnosed right leg disability is related to service.  If it is not, then the examiner should address whether it is at least as likely as not that any diagnosed right leg disability is (a) caused by the Veteran's low back or hip disability or (b) aggravated (permanently worsened) by the low back or hip disability. 

A rationale for any opinion expressed should be provided.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


